Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 4/19/2022. Claims 1-20 are pending in the application and have been examined. Claims 1, 8 and 15 have been amended. 

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 6-8, filed on 4/19/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Guichard et al. Patent No. US 8,711,838 B1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg Publication No. US 2009/0122724 A1 (Rosenberg hereinafter) in view of Guichard et al. Patent No. US 8,711,838 B1 (Guichard hereinafter).

Regarding claim 1,
Rosenberg teaches a non-transitory computer-readable medium having instructions stored thereon for programming a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router 29 may be a router of an MPLS VPN network) to perform steps of:
determining a plurality of services supported at the node; and transmitting an advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node. 
transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Guichard teaches:
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node (Col 6, lines 5-25 – Network device 12A may distribute the configuration data throughout network 14 to transmit data that defines labels and information defining network services. In this manner, based on the service information of an MPLS encapsulated packet, network devices 12 provide one or more services to the MPLS encapsulated packet; and Col 9, lines 1-10 – The service information portion of a doublewide label defines one or more network services network devices 12 apply to the packet; and Col. 20, lines 25-55 – As shown in Fig. 3, MPLS labels 50A-50N each include service instance portions 56A-56N and service information portions 58A-58N. The labels 50s represent labels having 40 bits of information. the service instance portions, such as service instance portions 56, of the labels may identify one or more service instances associated with the label. The service information portion, such as service information portions 58, may identify information related to the one or more services associated with the service instance portion of the label. The width of service instance portion 56A of label 50A is 14 bits, the value of the service instance portion generally defines a context for data of the service information portion. That is, identical values for the service information portions 58 may be mapped to different services for different contexts); transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Col 15, lines 35-45 – Network device 12A may push the determined label into the label stack of the packet and forward the packet with this MPLS header to network device 12B. Network device 12B of network 14 may receive the packet from network device 12A of network 14. The received packet may include one or more labels each containing two or more portions, such as a service instance portion and a service information portion, wherein the service information portion may indicate one or more services associated with the packet). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Guichard. The motivation for doing so is to reduce data of any exchanged message in order to communicate faster.

Regarding claim 8,
Rosenberg teaches a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router 29 may be a router of an MPLS VPN network) comprising:
a plurality of ports and a switching fabric between the plurality of ports (Para 0017 and Fig. 5 – the router 29 includes a routing engine/switch fabric 304 connected to a plurality of ports 302)
a controller (Para 0017 and Fig. 5 – the router 29 includes a routing processor 310) configured to:
determine a plurality of services supported at the node; and cause transmission of an advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determine a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node. 
cause transmission of an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Guichard teaches:
determine a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node (Col 6, lines 5-25 – Network device 12A may distribute the configuration data throughout network 14 to transmit data that defines labels and information defining network services. In this manner, based on the service information of an MPLS encapsulated packet, network devices 12 provide one or more services to the MPLS encapsulated packet; and Col 9, lines 1-10 – The service information portion of a doublewide label defines one or more network services network devices 12 apply to the packet; and Col. 20, lines 25-55 – As shown in Fig. 3, MPLS labels 50A-50N each include service instance portions 56A-56N and service information portions 58A-58N. The labels 50s represent labels having 40 bits of information. the service instance portions, such as service instance portions 56, of the labels may identify one or more service instances associated with the label. The service information portion, such as service information portions 58, may identify information related to the one or more services associated with the service instance portion of the label. The width of service instance portion 56A of label 50A is 14 bits, the value of the service instance portion generally defines a context for data of the service information portion. That is, identical values for the service information portions 58 may be mapped to different services for different contexts); cause transmission of an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Col 15, lines 35-45 – Network device 12A may push the determined label into the label stack of the packet and forward the packet with this MPLS header to network device 12B. Network device 12B of network 14 may receive the packet from network device 12A of network 14. The received packet may include one or more labels each containing two or more portions, such as a service instance portion and a service information portion, wherein the service information portion may indicate one or more services associated with the packet). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Guichard. The motivation for doing so is to reduce data of any exchanged message in order to communicate faster.


Regarding claim 15,
Rosenberg teaches a method performed by a node in a Multiprotocol Label Switching (MPLS) network (Para 0016 and Fig. 1 - Router may be a router of an MPLS VPN network) comprising:
determining a plurality of services supported at the node; and transmitting an advertisement to other nodes in the network with […] the plurality of services supported at the node (Para 0016 - Routers 29 implement one or more routing protocols to exchange service availability information. For example, border router 29a may determine the available services and send an advertise message to the other nodes to exchange  available network services). 
Rosenberg does not explicitly disclose
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node. 
transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node. 
Guichard teaches:
determining a bitmap to represent the plurality of services supported at the node, wherein the bitmap includes a starting service having an MPLS label and each subsequent bit representing the MPLS label of another service of the plurality of services and with each bit in the bitmap set based on the plurality of services supported at the node (Col 6, lines 5-25 – Network device 12A may distribute the configuration data throughout network 14 to transmit data that defines labels and information defining network services. In this manner, based on the service information of an MPLS encapsulated packet, network devices 12 provide one or more services to the MPLS encapsulated packet; and Col 9, lines 1-10 – The service information portion of a doublewide label defines one or more network services network devices 12 apply to the packet; and Col. 20, lines 25-55 – As shown in Fig. 3, MPLS labels 50A-50N each include service instance portions 56A-56N and service information portions 58A-58N. The labels 50s represent labels having 40 bits of information. the service instance portions, such as service instance portions 56, of the labels may identify one or more service instances associated with the label. The service information portion, such as service information portions 58, may identify information related to the one or more services associated with the service instance portion of the label. The width of service instance portion 56A of label 50A is 14 bits, the value of the service instance portion generally defines a context for data of the service information portion. That is, identical values for the service information portions 58 may be mapped to different services for different contexts); transmitting an advertisement to other nodes in the network with the bitmap based on the plurality of services supported at the node (Col 15, lines 35-45 – Network device 12A may push the determined label into the label stack of the packet and forward the packet with this MPLS header to network device 12B. Network device 12B of network 14 may receive the packet from network device 12A of network 14. The received packet may include one or more labels each containing two or more portions, such as a service instance portion and a service information portion, wherein the service information portion may indicate one or more services associated with the packet). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Guichard. The motivation for doing so is to reduce data of any exchanged message in order to communicateion faster.


Claims 2, 4-6, 9, 11-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Guichard, and further in view of Duncan et al. Publication No. US 2018/0324090 A1 (Duncan hereinafter).

Regarding claim 2, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet. 
Duncan teaches:
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet (Para 0004 - Segment Routing can be directly applied to Multiprotocol Label Switching (MPLS) with no change in the forwarding plane.  A segment is encoded as a MPLS label. An ordered list of segments is encoded as a stack of labels; and Para 0074 and Fig. 8 – FIG. 8 illustrates an MPLS label stack in a transmitted MPLS packet, which includes a “B-DA” label for a destination of the packet, a “B-SA” for a source Internet Protocol (IP) address of the packet and a “PWE lab” label for identifying a particular service). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 4, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, a service label identifying the service, and a source label identifying a source Internet Protocol (IP) address of the packet. 
Duncan teaches:
wherein the steps further include transmitting a packet associated with a service of the plurality of services with an MPLS label stack including one or more transport labels for a destination of the packet, and a service label identifying the service (Para 0004 - Segment Routing can be directly applied to Multiprotocol Label Switching (MPLS) with no change in the forwarding plane. A segment is encoded as a MPLS label. An ordered list of segments is encoded as a stack of labels; and Para 0074 and Fig. 8 – FIG. 8 illustrates an MPLS label stack in a transmitted MPLS packet, which includes a “B-DA” label for a destination of the packet and a “PWE lab” label for identifying a particular service). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 5, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the MPLS network utilizes Label Switched Paths (LSPs) to carry the plurality of services. 
Duncan teaches:
wherein the MPLS network utilizes Label Switched Paths (LSPs) to carry the plurality of services (Para 0086 and Fig. 12 – Referring to FIG. 12, a network diagram illustrates a network 500 utilizing Segment Routing with nodes A, B, C, D, P, Q, R, V. Unicast Segment Routing-MPLS (SR-MPLS) relies on per-destination domain-wide SID 502, flooded via IGP. Each node (A-D, P-Q & V) locally installs a label in data plane based on conventional "shortest path" computation. Traffic toward node Z follows Label Switched Paths (LSPs) based on the SID 502 advertised by the node Z). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 6, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the plurality of services include one of an Ethernet Local Area Network (ELAN), an Ethernet Tree (ETREE), and an Ethernet Private Line (ELINE). 
Duncan teaches:
wherein the plurality of services include one of an Ethernet Local Area Network (ELAN), an Ethernet Tree (ETREE), and an Ethernet Private Line (ELINE) (Para 0072 – using unicast SR to provide a comprehensive solution to the MEF service set for Ethernet clients: ELINE using SR, ELAN and ETREE with this compatible multicast model). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Duncan. The motivation for doing so is to avoid signaling and provide optimization for segment routing.

Regarding claim 9, 
Claim 9 is analyzed and interpreted as a node of claim 2.

Regarding claim 11, 
Claim 11 is analyzed and interpreted as a node of claim 4.

Regarding claim 12, 
Claim 12 is analyzed and interpreted as a node of claim 5.

Regarding claim 13, 
Claim 13 is analyzed and interpreted as a node of claim 6.

Regarding claim 16, 
Claim 16 is analyzed and interpreted as a method of claim 2.

Regarding claim 18, 
Claim 18 is analyzed and interpreted as a method of claim 4.

Regarding claim 19, 
Claim 19 is analyzed and interpreted as a method of claim 5.

Regarding claim 20, 
Claim 20 is analyzed and interpreted as a method of claim 6.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Guichard and Duncan, and further in view of Pati et al. Publication No. US 2012/0177054 A1 (Pati hereinafter).

Regarding claim 3, the non-transitory computer-readable medium of claim 2,
Rosenberg does not explicitly disclose
wherein the source label is an anycast IP address for a Multi Home site. 
Bragg teaches:
wherein the source label is an anycast IP address for a Multi Home site (Para 0068 and Fig. 8 – as stating at fig. 1A-C, edge routers 122 and 124 are multi-homed to a particular customer edge device 112, so the source label of a packet from the multi-home site is an anycast IP address of router 122 or 124). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Pati. The motivation for doing so is to determine that only one provider edge router in the redundancy group receives and forwards the particular data to the external device.

Regarding claim 10, 
Claim 10 is analyzed and interpreted as a node of claim 3.

Regarding claim 17, 
Claim 17 is analyzed and interpreted as a method of claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Guichard, and further in view of Negi et al. Publication No. US 2020/0153732 A1 (Negi hereinafter).

Regarding claim 7, the non-transitory computer-readable medium of claim 1,
Rosenberg does not explicitly disclose
wherein the plurality of services include a Layer 3 Virtual Private Network (L3VPN). 
Negi teaches:
wherein the plurality of services include a Layer 3 Virtual Private Network (L3VPN) (Para 0005 – Segment Routing (SR) may be performed by using extensions to Intermediate System-to-Intermediate System (IS-IS) and Open Shortest Path First (OSPF) protocols. SR can operate with the MPLS data plane or an IPv6 data plane, and Segment Routing integrates with multiple service capabilities of the MPLS, including Layer 3 virtual private network L3VPN). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rosenberg to include the teachings of Negi. The motivation for doing so is to support Segment Routing for IPv6 forwarding plane (SRv6) by using path computation element communication protocol.

Regarding claim 14, 
Claim 14 is analyzed and interpreted as a node of claim 7.


- 29 -DOCS 123144-014UT1/2670836.1








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445